Citation Nr: 0216891	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-06 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Determination of a proper initial rating for a cervical 
spine disorder, currently evaluated as 20 percent disabling.  

2.  Determination of a proper initial rating for a lumbar 
spine disorder, evaluated as 10 percent disabling prior to 
March 31, 2000.  

3.  Entitlement to a disability rating in excess of 20 
percent after March 31, 2000, for a lumbar spine disorder.  

(The issue of determination of an evaluation of an increased 
rating for a lumbar spine disorder after September 23, 2002, 
will be the subject of a later decision)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1986, and from July 1987 to December 1997.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, by which service connection for 
cervical and lumbar spine disorders was established.  In 
addition, by that rating decision, initial ratings were 
assigned for the veteran's cervical spine and lumbar spine 
disorder of 20 and 10 percent, respectively, effective from 
December 9, 1997.  The veteran filed a timely appeal, 
contending that the severity of her cervical and lumbar 
spine disorders was greater than reflected by the initially 
assigned 20 and 10 percent disability ratings.  In June 
2001, the case was remanded back to the RO in order that 
newly enacted statutes could be properly addressed and 
additional development could be undertaken.  The requested 
development and consideration has been completed, and the 
case has been returned to the Board for resolution.  

Because of a recent change in the law governing claims 
involving intervertebral disc syndrome, the Board is 
currently undertaking development with respect to the issue 
of entitlement to an increased rating for a low back 
disorder after September 23, 2002, pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
is completed, the Board will provide notice of development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving the required notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing the above issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal.  

2.  The veteran's cervical spine disability is not shown to 
involve ankylosis, and is objectively shown to involve 
moderate limitation of motion with additional functional 
impairment due to pain and weakness with some deformity of 
the vertebral body resulting from an injury consistent with 
vertebral fracture.  

3.  Prior to March 31, 2000, the veteran's low back disorder 
was objectively shown to involve limitation of motion due to 
pain, but was not shown to involve ankylosis or symptoms 
consistent with residuals of vertebral fracture.  

4.  From March 31, 2000, the veteran's low back disorder is 
objectively shown to involve limitation of motion due to 
pain, but has not been shown to involve ankylosis or 
symptoms consistent with residuals of vertebral fracture.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 40 percent initial 
rating for the veteran's cervical spine disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5290 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

2.  The criteria for assignment of an initial 20 percent 
evaluation for the veteran's lumbar spine disorder, prior to 
March 31, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

3.  The criteria for assignment of an evaluation in excess 
of 20 percent from March 31, 2001, to September 23, 2002, 
for the veteran's lumbar spine disorder, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran presently contends that her cervical and lumbar 
spine disabilities are more severe than reflected by the 
currently assigned disability ratings.  Accordingly, she 
seeks an initial disability evaluation in excess of 20 
percent for her cervical spine disorder and, with respect to 
her lumbar spine disorder, seeks an initial evaluation in 
excess of 10 percent prior to March 31, 2000, and an 
evaluation in excess of 20 percent after that date.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings, entitlement to service connection, and 
entitlement to TDIU benefits.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id.  The ultimate responsibility for 
furnishing evidence, however, rests with the claimant.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to 
inform the claimant and the claimant's representative which 
evidence is to be provided by the claimant, and which 
evidence, if any, VA will attempt to obtain for the 
claimant.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the veteran of 
what evidence she was required to provide and what evidence 
the VA would attempt to obtain.)

In the present case, the VA's redefined duty to assist has 
been fulfilled.  The Board finds that the veteran has been 
provided adequate notice of the evidence needed to 
substantiate her claims for increased initial ratings for 
her cervical and lumbar spine disabilities.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statements of the case, as well as in 
correspondence to the veteran have provided her with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate her claims.  
Correspondence dated in March 2001 and August 2001 from the 
RO to the veteran served to advise her of what types of 
evidence VA would attempt to obtain, and what evidence she 
was responsible for providing.  By that correspondence, the 
veteran was also provided with specific notice of the VCAA, 
and was advised of her rights and obligations under the 
VCAA.  Moreover, by a letter dated in October 2001, the VA 
advised the veteran of a recent change in the rating 
criteria pertaining to her claim involving degenerative disc 
disease of the lumbar spine.  She was further advised that 
she could submit additional evidence for consideration in 
connection with her claims, or she could elect to proceed 
with her appeal.  The veteran responded later in October 
2001, indicating that she had no additional evidence or 
argument to submit, and directed that the Board adjudicate 
her claims.  The Board finds, therefore, that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  Accordingly, the Board finds that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to providing assistance with evidentiary 
development, the Board notes that the RO has requested that 
the veteran identify all clinical treatment records 
pertaining to her claims for increased initial ratings.  All 
identified records have been obtained and associated with 
the claims file.  The evidence of record consists of the 
veteran's service medical records, records of clinical 
treatment following service, reports of VA rating 
examinations, and statements from the United States Postal 
Service (USPS) addressing the veteran's prospective 
employment with that organization.  In addition, the veteran 
appeared at a personal hearing at the RO, and presented 
testimony in support of her claims.  As noted above, the 
veteran, in a statement dated in October 2001, indicated 
that she did not have any additional clinical treatment 
records to submit.  Accordingly, the Board concludes that 
all relevant facts have been properly developed, and that 
all evidence necessary for an equitable disposition of the 
issues on appeal has been identified and obtained 

The Board concludes that in light of the findings offered by 
the VA rating examiners as will be discussed below, 
scheduling the veteran for an additional rating examination 
would result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  The Board 
is unaware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts have been made by the VA to obtain 
the evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding 
the development of evidence is required, and would otherwise 
be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  Where entitlement to service 
connection has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where 
there is a question as to which of two disability ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10 (2001).  Ratings based on limitation of 
motion do not subsume the various rating factors in 
38 C.F.R. §§ 4.40 and 4.45 (2001).  An evaluation may be 
based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
applicable regulations, and the prohibition against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001), do not 
prohibit consideration of higher ratings based on functional 
limitations.  Id.  It is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 296, 261-62 
(1994).

Historically, service connection for cervical and lumbar 
spine disorders was established by a June 1998 rating 
decision.  Initial disability evaluations of 20 and 10 
percent were assigned for the cervical and lumbar spine 
disorders, respectively, and were effective from December 9, 
1997.  The veteran filed a timely appeal, but before the 
case was referred to the Board, a statement was received on 
March 31, 2000, from the veteran's service representative in 
conjunction with additional evidence, which indicated that 
the veteran claimed to be unable to obtain gainful 
employment due to her service-connected disabilities.  

The RO apparently considered such statement to be a claim 
for a total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities.  Following additional VA rating examinations 
conducted in April and June 2000, the RO issued a rating 
decision dated in September 2000 by which the veteran's 
assigned disability rating for her lumbar spine disorder was 
increased to 20 percent after March 31, 2000.  It appears 
that the RO then considered the March 31, 2000, statement to 
be a reopened claim of some sort with respect to the lumbar 
spine disorder, despite the fact that an appeal involving 
the issue of entitlement to an increased initial rating for 
a lumbar spine (low back) disorder had been perfected nearly 
a year previously.  In any event, as a result of the RO's 
rather unique interpretation of the veteran's March 31, 2000 
statement, the Board must now consider whether the veteran 
is entitled to an initial evaluation in excess of 10 percent 
for her lumbar spine disorder prior to March 31, 2000, and 
then determine whether she is entitled to an evaluation in 
excess of 20 percent for that disorder after that date.  The 
issue of entitlement to TDIU benefits is not currently 
before the Board, and will not be addressed at this time.  

II.  Cervical Spine Disorder

Essentially, the veteran contends that she experiences a 
great deal of pain and resulting limited motion in 
connection with her cervical spine disorder.  In addition, 
she maintains that she experiences radiculopathy and 
radiating pain into her left upper extremity.  According to 
the veteran, the radiculopathy is of such severity that she 
experiences numbness in her left hand, and that her hand 
will occasionally become discolored, particularly in cold 
weather.  

Following her discharge from service, the veteran underwent 
a VA rating examination in March 1998.  The report of that 
examination shows that the veteran injured her cervical 
spine in service, and subsequently underwent surgery.  The 
veteran indicated that she has experienced chronic neck pain 
since that time.  According to the veteran, her neck pain 
would radiate down the left arm into the left index finger 
and into the left scapular region.  In addition, she 
reported experiencing weakness in the left arm, but also 
noted that she was right-hand dominant.  The veteran stated 
that she required assistance dressing herself, cut up her 
food, and attend to her basic needs regarding hygiene.  She 
did indicate, however, that she was able to feed herself and 
write.  In addition, the veteran reported experiencing 
numbness in all but the fifth digit of the left hand.  On 
examination, the veteran's cranial nerves were found to be 
intact.  In the left lower extremity, the veteran was shown 
to have what the examiner characterized as 10 percent 
weakness in the wrist and hand.  Tone was normal, and 
coordination was not impaired, however.  Further, the 
reflexes of the left triceps and biceps was diminished 
somewhat, although the examiner did not indicate the degree.  
Sensory examination disclosed decreased sensation of the C6-
C7 segmental dermatomes of the left upper extremity.  The 
examiner concluded with a diagnosis of status-post cervical 
laminectomy with central cervical disc remaining at 4-5 and 
neuroforaminal stenosis remaining at 5-6 and C6 on the left 
with resulting cephalalgia.  

The veteran underwent an additional rating examination 
involving her cervical spine, also conducted in March 1998.  
The report of that examination shows that the veteran 
complained of experiencing shooting and burning pains in her 
neck, primarily on the left side, arm, and shoulder.  In 
addition, she complained of experiencing a tingling 
sensation in four digits of her left hand.  According to the 
veteran, such symptomatology had continued since 
approximately 1993 without any variation.  The veteran also 
reported experiencing headaches.  The veteran was noted to 
have undergone two surgeries in service, but such treatment 
was unsuccessful in relieving her neck pain and numbness in 
her left upper extremity.  On examination, the veteran was 
observed to wear a cervical collar but without a brace.  She 
walked with a normal gait, and posture was characterized as 
good.  Her head was noted to be squarely on her shoulders, 
and there were surgical scars in the back and front of the 
neck.  There was moderate muscle tone, but no spasm.  There 
was also tenderness, but no scoliosis.  Range of motion was 
30 degrees of forward flexion and 25 degrees of extension 
with complaints of pain.  Right and left lateral flexion was 
20 degrees with complaints of pain, and left lateral 
rotation was 25 degrees with complaint of pain on the left 
side.  Both shoulders were at a symmetrical level, but with 
diminished range of motion on the left as compared with the 
right shoulder, and with complaints of pain on motion.  Both 
upper limbs were negative for any neurological deficiency, 
but the examiner expressed what he characterized as a 
suspicion that there was atrophy of the left hypothenar 
muscles.  Grip strength on the left side was weak, but the 
radial pulse was palpable.  X-ray tests of the cervical 
spine disclosed fusion between C5-C6, and C6-C7.  An MRI 
study of the cervical spine was conducted, and there was no 
MRI evidence of any frank focal soft disc herniation.  There 
was evidence of narrowing of the disc spaces at the 
operative sites at C5-C6 and C6-C7, with increased marrow 
signal changes in the vertebrae related to the bone graft 
changes and subsequent bony fusion.  There was no evidence 
of malalignment.  The examiner concluded with a diagnosis of 
status-post cervical spine fusion with loss of motion and 
symptoms.  

Clinical treatment records dating from March 1998 through 
August 1999 disclose that the veteran had a retained 
metallic wire in her neck which was used to fixate the C5-6 
and C6-7 levels.  The overall osseous vertebral height and 
alignment remained satisfactory, however.  In May 1999, the 
veteran was seen for a regular neurological examination, and 
was noted to have a history of cervical spine radiculopathy.  
She was noted to have been seen at the pain clinic, and was 
given medication to alleviate her pain.  In addition, the 
veteran complained of experiencing discoloration in both 
hands.  Her reflexes were found to be essentially intact and 
normal.  The treating physician observed that the veteran 
was able, during casual conversation, to grasp objects and 
carry her extensive records.  During formal testing, 
however, the veteran claimed to be unable to sustain 
activation of the tested muscles.  Sensory examination for 
significant C6-7 sensory loss.  The veteran reported 
experiencing pain on palpation of her muscles.  Of some 
significance, a treatment note dated in September 1998, and 
signed by the Chief of Neurosurgery at a local VA Medical 
Center (VAMC) indicates that the veteran had been reportedly 
advised by another physician to wear a cervical collar at 
all times.  The VA neurosurgery chief, however, offered that 
while the veteran did have a higher risk of spinal injury if 
involved in an automobile or other accident, for example, 
due to her cervical fusion, she did not require the use of a 
cervical collar.  The VA neurosurgery chief did opine that 
to the extent that such device made her more comfortable, 
the veteran should wear it.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in April 1999, and testified that she 
experienced very limited range of motion in her cervical 
spine, and that she experienced radiculopathy extending into 
her left upper extremity.  The veteran claimed that her left 
hand would become discolored to the point at which it would 
turn black, and that she experienced numbness and weakness 
in her left arm.  According to the veteran, she experienced 
chronic excruciating pain in her neck, and was unable to 
sleep for extended periods.  In addition, she indicated that 
she had been denied employment with the USPS due primarily 
to her spinal disabilities.  She indicated that she had 
undergone bone grafts to repair the damage to her cervical 
vertebrae, but her overall condition did not improve.  The 
veteran testified that as a result of her cervical spine 
disability, she experienced difficulty in dressing herself, 
cooking, and in performing other ordinary tasks of everyday 
living.  The veteran indicated that a VA physician directed 
her to wear a cervical collar, and that VA examining 
physicians were rough in trying to force her to turn her 
head.  The veteran also testified that her cervical spine 
radiculopathy was beginning to affect her right hand in 
addition to the left upper extremity.  

The veteran underwent an additional VA rating examination in 
May 1999.  The report of that examination shows that she 
complained of experiencing pain in her neck, left arm and 
left hand, and that she experienced weakness in her left 
upper extremity.  On examination, she was shown to have some 
diminished strength and sensation in her left upper 
extremity.  The examiner concluded with diagnoses of status-
post cervical laminectomy and fusion, and a history of 
cervical pain with cervical radicular pain, left upper 
extremity.  In addition, the veteran reported experiencing 
headaches, but such were diagnosed as migraine type 
headaches, and were not shown to be related to the cervical 
spine disorder.  

The veteran underwent an additional VA rating examination in 
May 1999, and was then shown to experience pain in her neck 
and left arm.  She reported continuing to visit a VA pain 
clinic.  On examination, the veteran's head was shown to be 
square on her shoulders, and there was no scoliosis or 
kyphosis.  Muscle tone was moderate, and there was no spasm.  
The veteran complained of experiencing pain on palpation on 
the left side of the neck, but there was no muscle atrophy.  
Range of motion on the cervical spine disclosed 20 degrees 
of extension, and 20 degrees of flexion, both with pain.  
Lateral flexion on the right side was 20 degrees, and on the 
left side was 15 degrees with complaint of pain.  Rotation 
was 45 degrees on the right, and 30 degrees on the left with 
complaint of pain.  Both shoulders were noted to be 
symmetrical, and there was complaint of pain on the left 
side.  Reflexes were present, and sensation in the hands was 
normal.  X-rays disclosed spinal fusion as well as posterior 
stabilization between C5, C6, and C7.  The examiner 
concluded with a diagnosis of status-post multiple cervical 
spine surgeries with continued complaint of pain in the arms 
and limitation of motion of the cervical spine.  

The veteran underwent further examination in April 2000 when 
she underwent neurological and orthopedic testing.  The 
report of the neurological portion of the examination shows 
that the veteran did not demonstrate any muscle spasm or 
muscular atrophy on her neck.  No neurological deficit was 
elicited at that time.  motor sensory systems did not reveal 
any gross abnormalities.  The examiner did not find any 
evidence of left carpal tunnel syndrome.  

The orthopedic portion of the examination discloses that the 
veteran complained of experiencing chronic, severe pain in 
the area of her cervical spine.  She claimed that it was 
difficult to lift anything due to the pain and weakness.  On 
examination, the veteran appeared to be in pain.  She had a 
normal gait, and her posture was characterized as good with 
her head squarely on her shoulders.  There was a spasm of 
the neck muscles with tenderness, but no scoliosis deformity 
was indicated.  Extension was painful at 20 degrees, and 
flexion was painful at 25 degrees.  Right and left lateral 
flexion were to 10 degrees with pain, and right and left 
lateral rotation was 15 degrees on the left, and 30 degrees 
on the right with pain.  Both upper extremities were 
negative for any neurological deficiency, except that grip 
strength was poor on the left side.  No muscle atrophy was 
indicated, although the veteran complained of experiencing 
tingling sensations in her left arm.  The examiner concluded 
with a diagnosis of status-post multiple cervical fusion 
surgeries with persistent symptoms and limitation of motion.  

Following the Board's June 2001 Remand, the veteran 
underwent an additional VA rating examination in September 
2001.  The report of that examination shows that the veteran 
continued to complain of experiencing chronic neck pain 
radiating down her left arm into her left hand.  In 
addition, she stated that the strength in her left upper 
extremity was decreased.  The veteran claimed to require 
help in buttoning her clothes, and to cut her meat at meals.  
She was, however, able to feed herself and maintain basic 
personal hygiene.  On examination, all muscle groups were 
shown to have normal strength, although sensory examination 
disclosed decreased sensation in the C-6 segmental dermatome 
on the left.  The neurologist concluded with a diagnosis of 
status-post cervical fusion with history of cervical 
radiculopathy C-6, left.  

The orthopedic portion of the examination report disclosed 
that the veteran was not shown to have any objective 
evidence of pain, and she did not wear any sort of cervical 
collar at the time of the examination.  Her head was shown 
to be square on her shoulders.  She complained of 
experiencing pain on palpation over the back of the neck.  
Muscle tone was moderate, and there was no spasm.  Range of 
motion revealed extension of 20 degrees, flexion of 20 
degrees, both with complaints of pain at the end of the 
ranges of motion, and rotation of 30 degrees on either side.  
All motions were accompanied by complaints of pain.  X-rays 
disclosed evidence of cervical fusion between C5-6 and C6-7.  
Alignment was satisfactory, and there was no other 
significant pathology.  The fusion also manifested cartilage 
wear.  Power in the upper extremities was moderate.  The 
veteran stated that the range of motion in her left shoulder 
was limited, with pain radiating into the left arm.  Upper 
limb reflexes were present, but were somewhat sluggish.  The 
examiner concluded with a diagnosis of a history of injury 
to the cervical spine, status-post cervical fusion, and 
subjective complaint of neck pain.  The examiner went on to 
state that the limitation of motion of the cervical spine 
was moderate, and that the effect of the veteran's service-
connected cervical spine disorder on ordinary activity was 
minimal, and not likely to impair her functionally.  The 
examiner stated that it was also his opinion that there was 
some functional loss due to pain in the cervical area, but 
there was no evidence of weakened movement, excess 
fatigability, or incoordination in the cervical area.  
Further, he offered that there was no evidence of muscle 
spasm, and muscle tone was moderate.  There was also no 
objective evidence of severe pain, according to the 
examiner.  

The Board finds that potentially applicable rating criteria 
involving the veteran's cervical spine disorder include the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5290 (2002).  The veteran is not shown to 
experience ankylosis in her cervical spine, and accordingly, 
the rating criteria found at Diagnostic Codes 5286 and 5287 
will not be discussed here.  Under the provisions of 
Diagnostic Code 5285, residuals of a vertebral fracture 
warrant assignment of a 60 percent evaluation where there is 
no cord involvement, but where there is abnormal mobility 
requiring the use of a neck brace.  In addition, a 100 
percent evaluation is contemplated where there is cord 
involvement, where the claimant is bedridden, or where long 
leg braces are required.  Diagnostic Code 5285 further 
provides that in other cases, the disability is to be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the 
vertebral body.  Also, a note to Diagnostic Code 5285 
provides that both under ankylosis and limited motion codes, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  Id.  

Limitation of motion of the cervical spine is evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).  Under that diagnostic code, a 10 percent 
evaluation is contemplated for slight limitation of motion, 
and a 20 percent evaluation is contemplated for severe 
limitation of motion.  A 30 percent evaluation, the highest 
rating available under Diagnostic Code 5290, is contemplated 
where there is severe limitation of motion.  Id.  

The Board has evaluated the foregoing, and concludes that 
the evidence supports assignment of an additional 10 percent 
rating under Diagnostic Code 5285, and assignment of a 30 
percent rating under Diagnostic Code 5290, taking the 
limiting effects of pain and weakness into consideration.  
Here, the record clearly shows that the veteran underwent a 
cervical spine fusion in service, and her cervical vertebrae 
at C5, C6, and C7 have sustained some degree of deformity.  
The Board considers such disability picture to be consistent 
with or roughly analogous to residuals of vertebral 
fractures.  Accordingly, the Board finds that the provisions 
of Diagnostic Code 5285 are applicable here.  

With respect to the provisions of Diagnostic Code 5285, the 
Board notes that the veteran is not bedridden, or otherwise 
totally incapacitated as assignment of a 100 percent 
evaluation under Diagnostic Code 5285 contemplates.  
Further, there is no abnormal movement requiring the use of 
a neck brace as required for assignment of a 60 percent 
evaluation under those criteria.  The Board recognizes that 
the veteran was issued a cervical collar of some sort at one 
point following her discharge from service.  She is not, 
however, required to use such collar for normal activities, 
and her movement, while restricted somewhat, cannot be 
characterized as "abnormal" as contemplated by the criteria 
set forth under Diagnostic Code 5285.  The physician who 
treated the veteran in May 1999 observed that a cervical 
collar was not necessary, and the veteran was not shown to 
be wearing any such device at the time of her most recent VA 
rating examination in September 2001.  

With respect to limitation of motion, the veteran's range of 
motion in her cervical spine has consistently been shown to 
be of a moderate degree.  The examiner who conducted the 
most recent rating examination in September 2001 expressly 
stated that the veteran's limitation of motion in the 
cervical spine was moderate.  Such impairment warrants 
assignment of a 20 percent evaluation under the criteria 
found at Diagnostic Code 5290.  The Board finds, however, 
that notwithstanding the findings offered by the rating 
examiner who conducted the most recent rating examination, 
there is sufficient objective medical evidence of record to 
show that the veteran experiences chronic pain and weakness 
in her cervical spine.  The Board recognizes that there may 
be some dispute as to the actual degree of severity of the 
purported pain and weakness, particularly in view of the 
noted disparity of the veteran's observed functional ability 
when not actually being tested and the diminished functional 
ability when tested.  

Nonetheless, the Board finds that resolving reasonable doubt 
in the veteran's favor, the evidence shows that the veteran 
experiences a certain degree of pain and weakness in her 
cervical spine and its related functions, sufficient to 
warrant assignment of a higher 30 percent evaluation under 
Diagnostic Code 5290.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  Accordingly, the Board finds that the veteran is 
entitled to an initial grant of an additional 10 percent 
evaluation under the provisions of Diagnostic Code 5285, and 
assignment of an initial 30 percent evaluation under 
Diagnostic Code 5290 for her cervical spine disorder.  To 
that extent, her appeal is granted.  

IV. Lumbar Spine Disorder

The veteran's complaints with respect to her lumbar spine 
disorder are similar to those expressed in connection with 
her cervical spine disability.  In that regard, she claims 
that she experiences chronic pain and weakness, and 
radiculopathy radiating into the lower extremities.  
Accordingly, she contends that higher evaluations are 
appropriate for her lumbar spine disability.  

Initially, the Board notes that as a result of the RO's 
curious interpretation of the statement received from the 
veteran in March 2001, it is now necessary to consider the 
veteran's claim for an increased initial rating for a lumbar 
spine disorder in two parts.  First, it must be determined 
if the veteran is entitled to receive an initial rating in 
excess of 10 percent for the low back disorder prior to 
March 31, 2001, and then it must be determined if she is 
entitled to receive an evaluation in excess of 20 percent 
for that disability after March 31, 2001.  Given that the 
evidence involving both aspects of the claim is essentially 
the same, the Board will address both issues together.  The 
Board also points out, however, that on September 23, 2002, 
new rating criteria became effective relating to 
intervertebral disc syndrome.  See generally 67 Fed. Reg. 
54,345, 54,345-54,349 (August 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).  

The new criteria are relevant to the veteran's claim only 
from September 23, 2002, as there is no provision for 
earlier application of the regulation, see generally Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), but such criteria 
still must be considered because the appeal is ongoing.  The 
Board notes that such rating criteria have not been 
addressed by the rating examiners, and in order to 
adjudicate the veteran's claim properly, such criteria must 
be addressed.  Accordingly, the veteran's claim for 
entitlement to an increased rating for her low back disorder 
from September 23, 2002, will be the subject of a later 
decision.  The Board will, however, proceed with its 
adjudication of the veteran's claim prior to September 23, 
2002, at this time.  

Following her discharge from service, the veteran underwent 
a VA rating examination in March 1998.  The report of that 
examination shows that the veteran complained of 
experiencing chronic low back pain, and that it radiated 
into her lower extremities, causing numbness in her left 
leg.  On examination, she was observed to walk with a normal 
heel-toe gait, and her posture was characterized as good.  
The lumbar spine was shown to be straight, and there was no 
evidence of scoliosis or kyphosis.  There was moderate 
muscle tone, and there was no tenderness.  Range of motion 
shows extension to 25 degrees with pain, and flexion to 70 
degrees.  Right and left lateral flexion were to 20 degrees, 
and right and left lateral rotation were to 20 degrees.  An 
X-ray of the lumbar spine was normal.  The examiner 
concluded with a diagnosis of chronic lumbar strain without 
any evidence of disc herniation.  

An MRI of the lower back conducted in March 1998 disclosed 
some early degenerative disc disease at L4-5 and L5-S1, as 
evidenced by some relative desiccation.  At the L4-5 level, 
there was mild generalized bulging of the disc that did not 
efface or displace any of the adjacent neural elements.  In 
addition, there was some minor spondylosis off the vertebral 
end-plates at the L5-S1 level that was non-compressive with 
respect to the adjacent neural elements.  There was, 
however, no evidence for a focal soft disc herniation, 
significant disc bulging, central canal, or neural foraminal 
stenosis.  The available clinical treatment records did not 
otherwise indicate any treatment for the veteran's low back 
disorder, although she was noted to have been followed by 
the VA pain clinic.  

At her personal hearing of April 1999, the veteran testified 
that she injured her low back in service, and that she 
experienced chronic debilitating pain in that area.  She 
claimed that she experienced a very limited range of motion 
in her lower back, and that the pain interfered with her 
sleep habits.  In addition, she offered that she was denied 
employment with the USPS due to her disabilities.  

The veteran underwent additional VA rating examinations in 
April 2000.  The report of the neurological portion of the 
examination shows that she had complained of experiencing 
chronic low back pain and radiating numbness into her lower 
extremities, but that she did not complain of such symptoms 
at the time of the examination.  The report of the 
orthopedic examination showed, however, that the veteran 
complained of experiencing chronic low back pain since 1993, 
with discomfort radiating into the left leg.  On 
examination, the veteran had a normal heel-toe gait, and her 
posture was observed to be good.  There was loss of 
lordosis, but muscle tone was characterized as good without 
scoliosis or kyphosis.  There was tenderness in the 
lumbosacral area.  Extension was to 25 degrees with pain, 
and flexion was to 45 degrees , also with pain.  Right and 
left lateral flexion were to 25 degrees without pain, and 
rotation was to 10 degrees also without pain.  Both lower 
extremities were negative for any neurological deficiency, 
and the straight leg raising was 60 degrees with complaint 
of back pain, although Lasegue test was negative.  X-rays of 
the lumbar spine were normal, and disc spaces were 
satisfactory with good alignment.  The examiner concluded 
with a diagnosis of subjective complaint of low back pain, 
without objective evidence of pathology.  

Pursuant to the Board's Remand of June 2001, the veteran 
underwent an additional VA rating examination in September 
2001.  The report of that examination shows that the veteran 
claimed to have developed low back pain in service, and that 
she experienced chronic low back pain, radiating into her 
left leg.  The VA neurologist concluded with a diagnosis of 
history of lumbar pain, but that no neurologic disability 
with regard to the lumbar pain and sciatica with 
radiculopathy was present.  

The orthopedic component of the examination disclosed that 
the veteran's complaints were consistent with those noted 
above.  On examination, she was observed to walk about the 
examination room slowly, but without any objective evidence 
of pain.  Equilibrium was satisfactory.  Loss of lordosis 
was present, and there was moderate muscle tone without any 
spasm or tenderness.  The pelvis was symmetrical.  Range of 
motion included 25 degrees of extension with pain, flexion 
of 50 degrees with pain, and right and left lateral flexion 
of 25 degrees and rotation of 10 degrees, all without pain.  
Both lower extremities were negative for any neurological 
deficiency, and straight leg raising was conducted with 
complaints of pain.  X-rays of the lumbar spine was normal.  
Alignment was good, with satisfactory disc spaces.  A mild 
sensory neuropathy in both lower extremities was suspected, 
but not shown conclusively.  The examiner concluded with a 
diagnosis of subjective complaint of low back pain.  He went 
on to state that in his opinion, limitation of motion of the 
lumbar spine was slight, and as noted in connection with the 
discussion of the cervical spine disability, functional 
impairment was slight.  

Prior to September 23, 2002, applicable rating criteria 
involving the veteran's lumbar spine disability include 
those set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, and 5295 (2002).  The veteran has not been shown to 
have symptoms consistent with residuals of a vertebral 
fracture in the lumbar area, and her lumbar spine clearly 
has not been shown to be ankylosed.  Accordingly, there will 
be no discussion of the rating criteria found at Diagnostic 
Codes 5285 and 5289 in connection with the veteran's lumbar 
spine disability.  

Diagnostic Code 5292 provides that a 10 percent evaluation 
will be assigned where there is slight limitation of motion 
of the lumbar spine.  A 20 percent evaluation will be 
assigned for moderate limitation of motion, and a 30 percent 
evaluation will be assigned for severe limitation of motion.  
Under Diagnostic Code 5292, a 30 percent evaluation is the 
highest rating available.  

For claims extending prior to September 23, 2002, 
intervertebral disc syndrome is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Under that Diagnostic Code, mild symptoms of that 
disorder warrant assignment of a 10 percent evaluation.  
Assignment of a 20 percent evaluation is contemplated for 
moderate recurrent attacks, and a 40 percent evaluation is 
assigned for severe recurring attacks with little 
intermittent relief.  Assignment of a 60 percent evaluation 
is contemplated where there are pronounced and persistent 
symptoms, compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief.  Under Diagnostic Code 5293, a 60 percent evaluation 
is the highest rating available.  Id.    

Lumbosacral strain is evaluated under the provisions of 
Diagnostic Code 5295.  Under that diagnostic code, a 10 
percent evaluation is warranted where there is 
characteristic pain on motion.  Where there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent 
evaluation is assigned.  Assignment of a 40 percent 
evaluation, the highest rating available under Diagnostic 
Code 5295, is contemplated where there is severe lumbosacral 
strain, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.    

The Board has evaluated the foregoing, and finds that after 
resolving all reasonable doubt in favor of the veteran, the 
evidence supports assignment of an initial 20 percent 
evaluation for her lumbar spine disorder prior to March 31, 
2001.  The Board also concludes, however, that 
notwithstanding the new regulations which have become 
effective from September 23, 2002, the preponderance of the 
evidence is against assignment of an evaluation in excess of 
20 percent after March 31, 2001, for the veteran's lumbar 
spine disorder.  Here, the Board finds that from the time of 
her discharge from service, the veteran's low back symptoms 
have remained consistent and constant.  It was determined 
that after March 31, 2001, the veteran's symptoms warranted 
assignment of a 20 percent evaluation.  The Board notes that 
such grant of an increased rating was made while an appeal 
with respect to that issue was pending.  Moreover, the Board 
observes that the symptoms upon which the decision to grant 
an increased 20 percent evaluation were based were nearly 
identical to the symptoms demonstrated prior to March 31, 
2001.  Accordingly, without first addressing the merits of 
the decision to assign a 20 percent evaluation for the 
veteran's low back disorder, the Board finds that it is 
difficult to fathom the reason as to why the 20 percent 
evaluation was not made effective from the date of the 
initial grant of service connection.  

In any event, the Board finds that the objective medical 
evidence shows that the veteran has consistently been shown 
to experience what can arguably be shown as limitation of 
motion involving her lumbar spine disorder.  In addition, 
the veteran has been shown to experience an unverified 
degree of pain in connection with her lumbar spine disorder, 
and such pain has been shown to cause such limitation of 
motion.  There appears to be some disagreement as to whether 
the limitation of motion can be characterized as moderate or 
slight, but after resolving all reasonable doubt in the 
veteran's favor, the Board finds that prior to March 31, 
2001, the evidence supports an initial grant of a 20 percent 
evaluation for the veteran's lumbar spine disorder, based 
upon functional limitation due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  

The Board also finds, however, that without consideration of 
the new regulation that became effective from September 23, 
2002, that the preponderance of the evidence is against 
assignment of an evaluation in excess of 20 percent for the 
veteran's low back disorder either before or after March 31, 
2001.  As noted, the only symptomatology objectively 
manifested is a degree of limitation of range of motion due 
to pain.  The Board, after resolving reasonable doubt in the 
veteran's favor, has determined that such functional 
impairment is consistent with a 20 percent evaluation for 
moderate limitation of motion under Diagnostic Code 5292.  
Even so, such limitation of motion, after taking the effects 
of pain into consideration, cannot be considered to be 
severe.  A 30 percent evaluation under Diagnostic Code 5292 
would therefore not be appropriate here.  

The Board has also considered whether the veteran would be 
entitled to assignment of an increased rating under the 
provisions of either Diagnostic Code 5293, or 5295.  Here, 
however, the veteran has not been objectively shown to 
manifest any sciatic neuropathy in her lower extremities, 
her assertions to the contrary notwithstanding.  Moreover, 
she has not been shown to have any muscle spasm in the low 
back, or abnormal mobility on natural or forced motion.  
Accordingly, the Board finds that the veteran would not be 
entitled to an increased rating under the provisions of 
Diagnostic Codes 5293 or 5295, given the criteria in effect 
prior to September 23, 2002.  Therefore, based on the 
foregoing, the Board finds that the veteran is entitled to 
assignment of an initial 20 percent evaluation for her 
lumbar spine disorder prior to March 31, 2001, but is not 
entitled to an evaluation in excess of 20 percent for such 
disorder.  To that limited extent, her appeal is granted.  

IV.  Conclusion

With respect to those issues and disabilities considered 
here prior to September 23, 2002, the Board's determinations 
here do not preclude it from consideration of the veteran's 
claims on an extraschedular basis.  The potential 
application of 38 C.F.R. § 3.321(b)(1) (2002) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  There has been no 
showing, however, that the service-connected cervical and 
lumbar spine disorders have caused marked interference with 
employment, beyond that discussed herein, have necessitated 
frequent (or any) periods of post-service hospitalization, 
or otherwise render impracticable the application of the 
regular schedular standards.  The Board notes here that in 
correspondence dated in March 1999 from the USPS, the 
veteran was rejected from employment with that agency due to 
her physical disabilities.  The Board observes, however, 
that the duties connected with such employment involved 
performing heavy lifting which the veteran was not capable 
of doing.  In any event, the Board also notes that the 
examiner who conducted the most recent rating examination of 
September 2001 expressly stated that the veteran's cervical 
and lumbar spine disorders would not preclude her from 
performing normal daily functions, and would have a minimal 
impact on her functional ability.  

The Board notes that while there may be some question as to 
the actual degree of overall impairment the veteran's 
cervical and lumbar spine disabilities have incurred, there 
is no indication that she cannot perform some other type of 
sedentary labor which does not require heavy lifting.  Given 
her training, experience, and education, the Board finds 
that the veteran is not shown to be precluded from seeking 
employment other than with the U.S. Postal Service.  In any 
event, the Board recognizes that the veteran has experienced 
difficulty and hardship resulting from her service-connected 
disabilities, and such problems were taken into account in 
its decisions to assign higher ratings for the cervical 
spine disorder and the lumbar spine disorder prior to March 
31, 2001.  In other words, the Board finds that the regular 
schedular standards contemplate the symptomatology shown.  

Further, the Board finds no evidence of an exceptional or 
unusual disability picture here which would render 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that the 
applicable rating criteria contemplate higher ratings for 
both the veteran's cervical and her lumbar spine 
disabilities.  The Board has not found, however, that such 
disabilities are of such degree of severity as to warrant 
assignment of higher ratings on a schedular basis.  Likewise 
then, referral for consideration of extraschedular 
evaluations is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of an initial 40 
percent evaluation for a cervical spine disorder is granted.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of an initial 20 
percent evaluation for a lumbar spine disorder, prior to 
March 31, 2001, is granted.  

Entitlement to an evaluation in excess of 20 percent for a 
lumbar spine disorder, either before or after March 31, 
2001, but prior to September 23, 2002, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

